Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is:
Hayashi et al. (JP 2011-126647 A), which discloses a post-processing apparatus, comprising: a cutter (713,733) that cuts a transported sheet; a waste bin (750) that stores a cutting waste generated by a cutting operation of the cutter and falling from the cutter (see at least fig.6-14);
Xiaobin (CN 102198670 A) which discloses a hardware processor that counts the number of times of cutting of a sheet by a cutter (see at least ¶0039,0047); and 
McKay et al. (CN 1199013 A) which discloses a sensor (40) that detects the cutting waste in the waste bin (see at least ¶0024).
Zhang et al. (CN 107720041 A) which discloses sensors (10,11,12) that detects when a waste bin is full (see at least Abstract, fig.1).
However, a teaching of McKay, Xiaobin, and Zhang to the device of Hayashi would not yield the claimed invention for at least the reason that that combination fails to teach the hardware processor counting the number of times of cutting by the cutter after the sensor starts to detect the cutting waste, and detecting that the waste bin is full when the counted number of times of cutting reaches the predetermined value.  Furthermore, the combination of a trash can, a board cutting system, a cutting device in an image formation system, and a system of sensing output level of output stack of print media in an image forming apparatus would not be combined by one having ordinary skill in the art for at least the reason that a trash can is not analogous to an image forming apparatus (see at least MPEP 2141.01).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        4/25/2022